DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 24 October 2022.

Regarding Previous Rejection Under 35 USC § 112
	Previous rejection of claims 10-17 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-11] with respect to rejection of claims 1, 9 and 10 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 9-10, Applicants argue that prior art of record fails to consider “the influence of a change in variable characteristics of a blood pleasure value each time the address of the subject changes”.
The Examiner respectfully disagrees. Claim 1 does not recite the argued limitations. It is, claim 1 does not explicitly disclose “blood pressure value each time the address of the subject changes” nor an “influence” of said change. Additionally, claim 1 is not providing further details or definition of what the “variable characteristics” are. Hence, based on the instant recitation of claim 1, it would be needed a further clarification and definition of the scope of it, including what the “variable characteristics” are, how they are relevant in the correction of the biological information, and what is the relevance of the first and second physical addresses.
Nevertheless, for the newly incorporated limitations, “first and second addresses of the specified subject”, newly found reference Chan discloses a system, for example Fig. 3, where the physical location/geography and other characteristics/factor of a patient and surrounding environment are considered when determining whether said patient is suffering a breakdown or not, including, for example, whether a medication should be adjusted based on a new location which is different from a previous location [Paragraphs 8-10, 41, 51-53]. Hence, a person having ordinary skills in the art would recognize that the determination and correction of biological information of the patient, as taught by the combination of Kisakibaru and Hirotoka, consider the physical locations of the patient, as taught by Chan.

Regarding claims 9 and 10, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 9-17 have been amended. Thus, claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakibaru (US Patent Application Publication No. 2001/0005772) in view of Hirotoka (JP2016/129629) and further in view of Chan et al. (US Patent Application Publication No. 2014/0229200).

Regarding claim 1, Kisakibaru teaches a biological information processing device (Figs. 1-4), comprising:
a processor ([Paragraphs 60-61]); and
a memory ([Paragraph 47]), wherein
the memory is configured to store biological information relating to a specified subject during a unit period including a plurality of times (biological history and data from patient is stored in the memory, thus from a plurality of times [Paragraph 43, 47]).
However, Kisakibaru does not explicitly mention about A-G.
Hirotoka teaches, in a similar field of endeavor of medical systems, the following:
A) the processor is configured to estimate variable characteristics of the biological information based on the biological information relating to the specified subject that is stored (according to the translation of the provided reference, the disclosed system estimates variable parameters detected from the taken samples, for a stored patient, along period of times [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]),
B) the processor is configured to acquire the biological information relating to the specified subject together with information indicating a measurement time of the biological information (biological data from the patient is acquired related to the period of times [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]),
C) the processor is configured to correct the biological information relating to the specified subject that is acquired, based on the information indicating the measurement time that is acquired together with the biological information and the variable characteristics that are estimated (the instant measurement of the physiological parameters of the patient is normalized based on the other measurements in the past. A person having ordinary skills in the art would recognize that normalize is referring to the correction of data, for example, based on average from previous situations and time so that the instant measurement is accurate [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]),
D) the biological information includes first biological information associated with a first [(the physiological data is measured and stored based on time zones, thus based on different locations [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]),
E) the processor is configured to estimate first variable characteristics based on the first biological information, and estimate second variable characteristics based on the second biological information (hence, bio variables for every time zone is estimated so that the normalization is determined based on the physiological parameter at a first location and on the physiological parameter at the second location [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]),
F) the processor is configured to further acquire position information indicating a measurement location of the biological information relating to the specified subject (the system detects the location where the data was measured [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]), and
G) the processor is configured to correct the biological information relating to the specified subject that is acquired, based on the first variable characteristics when the location information that is acquired is included in the first [(hence, a diagnostics is generated and normalized based on the current position of the patient compared to previous data at a same location, even when same measurement could be considered with a different diagnostic at the other location [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kisakibaru) by correcting diagnostics based on current location (as taught by Hirotoka) for the purpose of properly extending a diagnostics to patients (Hirotoka – Page 1).
But, the combination of Kisakibaru and Hirotoka does not explicitly mention [ address of the specified subject.
Chan teaches, in a similar field of endeavor of medical systems, the following:
[ address of the specified subject (it is disclosed a system, for example Fig. 3, where the physical location/geography and other characteristics/factor of a patient and surrounding environment are considered when determining whether said patient is suffering a breakdown or not, including, for example, whether a medication should be adjusted based on a new location which is different from a previous location [Paragraphs 8-10, 41, 51-53]. Hence, a person having ordinary skills in the art would recognize that the determination and correction of biological information of the patient, as taught by the combination of Kisakibaru and Hirotoka, consider the physical locations of the patient, as taught by Chan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kisakibaru) by correcting diagnostics based on current location (as taught by Hirotoka) by specifying first and second addresses (as taught by Chan) for the purpose of properly identifying change in the risk profile for the patients (Chan – Paragraph 6).

Regarding claim 2, Hirotoka further teaches the biological information processing device according to claim 1, wherein the processor is configured to generate analysis information relating to the biological information relating to the specified subject, based on the biological information that is corrected by the processor and the variable characteristics that are estimated (since the system is constantly generating updated information for the data, statistical analysis is stored with the corrected data [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]).

Regarding claim 3, Hirotoka further teaches the biological information processing device according to claim 1, wherein the processor is configured to update the variable characteristics that are estimated, based on the biological information relating to the specified subject that is acquired (since the system is constantly generating updated information for the data, then the variables are being also updated [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]).

Regarding claim 4, Hirotoka further teaches the biological information processing device according to claim 1, wherein the processor is configured to estimate the variable characteristics of the biological information relating to the specified subject, further based on statistic information relating to variable characteristics of biological information relating to at least one unspecified subject during a unit period including a plurality of times (the variables are determined from different patients, thus generating statistical data including the data from all patients [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]).

Regarding claim 5, Hirotoka further teaches the biological information processing device according to claim 1, wherein the processor is configured to estimate a plurality of variable characteristics corresponding to different periods in the biological information, based on the biological information relating to the specified subject that is stored (according to the translation of the provided reference, the disclosed system estimates variable parameters detected from the taken samples, for a stored patient, along period of times [Highlighted sections: Page 1 – Abstract | Page 1 – Description Paragraph 2 | Page 2 – Paragraphs 1-2, 4-8 | Page 3 – Paragraphs 1-4 | Page 5 – Paragraph 6]).

Regarding claim 6, Hirotoka further teaches the biological information processing device according to claim 1, wherein the unit period is set to any one of a year, a week, and a day ([Page 6 – Paragraph 3]).

Regarding claim 7, Hirotoka further teaches the biological information processing device according to claim 1, wherein the processor is configured to generate evaluation information corresponding to a health state of the specified subject, based on the biological information that is corrected by the processor (health condition of the patient is determined by the evaluation of the variables and biological information [Page 3 – Paragraph 1]).

Regarding claim 8, Kisakibaru further teaches the biological information processing device according to claim 7, wherein the evaluation information includes at least one of information for determining acceptance of insurance purchase and information for calculating an insurance premium or reward points (when wellness of the patient is determined, health insurance parameters are considered [Paragraph 54]).

Regarding claim 9, this claim is rejected as applied to claim 1.
Regarding claims 10-17, these claims are rejected as applied to claims 1-8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633